Citation Nr: 1812501	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985.  The Veteran had additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board in April 2015.

This claim was previously before the Board in June 2015.  The Board remanded the claim at that time because additional development was needed for the Veteran's then-pending claim of service connection for his left knee disability, and a theory of secondary service connection had been raised.  The Veteran's left knee disability was thereafter service connected in a July 2016 rating decision.  Thus, the sleep apnea claim is the sole remaining claim on appeal.


FINDING OF FACT

The Veteran's sleep apnea is attributable to ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For periods of active duty for training (ACDUTRA), service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA; for periods of inactive duty training (INACDUTRA), service connection is only warranted for injuries incurred or aggravated while performing inactive duty for training.  38 U.S.C. §§ 101 (22)-(24), 106(d), 1110, 1141; 38 C.F.R. §§ 3.6(c), (d), 3.303.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


II. Analysis

The Veteran has raised two theories as to the origin of his sleep apnea.  First, he contends that his sleep apnea may have been incurred during his period of active duty or during his period of service in the National Guard.  Second, he contends that his sleep apnea may be proximately due to his service-connected left knee disability.

As a threshold matter, the Veteran has a present diagnosis of sleep apnea.  See May 2010 VA examination.  Thus, the sole question under the direct theory of entitlement is whether the sleep apnea was incurred during his period of active duty or during his service in the National Guard.  

In his April 2010 application for compensation, the Veteran indicated that his sleep apnea began in 1989 while in the National Guard.  He received his first VA examination for this condition in May 2010.  In this examination, the claims file was not made available to the examiner for review, and the examiner did not offer an opinion.  A private sleep study received in June 2010 noted that the Veteran had a previous diagnosis of sleep apnea "20 years ago."

The Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in October 2017.  The examiner (a pulmonologist) opined that it was less likely than not that the Veteran's sleep apnea had its onset during active service, to include his service in the National Guard.  The examiner went on to explain that after a review of the record, it was not possible to determine the date of onset or diagnosis for the Veteran's sleep apnea.  The examiner noted that there were multiple records referencing the onset of the sleep apnea, but that the records were not necessarily consistent with one another.  The examiner then went to highlight some of the records that tended to show the sleep apnea began in the 1990s.  A history of sleep apnea was noted on a follow-up clinic visit in June 1999 and the Veteran was stated to have been using a CPAP mask for about one year at that time.  In a statement from a private physician from October 2002, this physician noted the Veteran had a history of sleep apnea for five years at that time.  A report of medical examination in March 2002 noted the Veteran had sleep apnea that was diagnosed approximately ten years before that time.  

The October 2017 expert then referenced other records tending to suggest the Veteran's sleep apnea began in the 1980s.  A medical certificate signed by the Veteran from February 2003 noted there was a statement that his sleep apnea had been present for 18 years.  As noted above, in the Veteran's initial application for compensation he noted his sleep apnea began in 1989.  Concluding, this expert stated that it was not possible to determine the exact timing of the diagnosis of sleep apnea.  According to this physician it was probably diagnosed after the Veteran's active military service and prior to May 1998.  The expert also noted that the Veteran reported being treated for sleep apnea at Hattiesburg Camp Shelby, Mississippi, but that no records from 1989 were available for review.  

A June 2010 buddy statement noted the Veteran began having "sleeping problems" during service.  Another buddy statement from June 2010 noted the Veteran did not have any problem sleeping when he first entered the National Guard.  A February 2012 buddy statement also highlighted the Veteran appeared to have no trouble sleeping when he first entered the National Guard.  At his April 2015 Board hearing, the Veteran relayed that his sleep apnea possibly was incurred in the 1990s during his service in the National Guard.  In Social Security Administration records, the Veteran reported to a medical examiner that his sleep apnea was diagnosed in the 1980s and that before his diagnosis he fell asleep very easily many times a day and snored very loudly.  At the time of this examination in November 2009, this examiner noted that the Veteran had been wearing a CPAP machine for his sleep apnea for 20 years.  

A December 2011 memorandum documents a formal finding of the partial unavailability of the Veteran's service records from October 1, 1984 to March 8, 1985.  The Board acknowledges that in appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

While the October 2017 examiner opined that the sleep apnea was not incurred during active duty or during the Veteran's time in the National Guard, the Board does not find the opinion entirely persuasive.  This is so because the examiner also explicitly stated that it was not possible to determine when the sleep apnea began.  Nonetheless, the examiner still opined that it did not begin in service.  These statements are inherently contradictory.  Taken in its entirety, the Board finds that the opinion stands for the proposition that it is not medically knowable when the sleep apnea first manifested

The Board then looks to the statements of the Veteran and medical treatment records to try to ascertain when the Veteran's sleep apnea began.  In short, the Veteran has varied somewhat the timeframe he insists his sleep apnea began.  As noted above, he initially stated it began in the late 1980s, and in his Board hearing he stated possibly the 1990s.  Medical records also vary widely about when the sleep apnea may have been diagnosed and for how long the Veteran had been using his CPAP machine to treat the sleep apnea.  Viewed in isolation this still sheds little light on the incurrence of the sleep apnea.  The Board next turns to the lay statements from the Veteran's friends.  Each statement that has remarked on the issue at least supports the notion that the Veteran did not have trouble sleeping when he entered the National Guard.  These statements are competent to the extent that each could observe the Veteran having served in close quarters with him during his service.  These statements provide at least some indication that the sleep apnea began during this time frame.  

The Board finds that ultimately, the opinion of the October 2017 examiner, the statements of the Veteran, his friends, and documentation in treatment records individually advance the Veteran's claim only marginally, but combined are enough for his claim to succeed.  The record reflects the Veteran served in the National Guard at least from 1984 to 2004.  At his Board hearing, the Veteran highlighted that he served on active duty for training two weeks out of a year and two weekends monthly during his National Guard service.  The Board finds it at least plausible that during these periods of ACDUTRA the Veteran began to experience sleep apnea.

The Board considers its heightened duty under Washington.  In light of that duty to consider carefully the benefit of the doubt, the Board finds the Veteran's lay statements and the lay statements of others with whom he served attesting that his sleep apnea began during his National Guard service to be enough to overcome the equivocal evidence contained elsewhere in the record.  As such, when reasonable doubt is resolved in his favor, the Board finds that the Veteran's sleep apnea is directly related to ACDUTRA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for sleep apnea is warranted.

Considering the grant on the basis of direct service connection, the Board need not consider the Veteran's theory of secondary service connection.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


